Title: To George Washington from Elias Boudinot, 13 November 1777
From: Boudinot, Elias
To: Washington, George



Camp White Marsh [Pa.] 13th Novr 1777

The Commissary General of Prisoners begs leave to report to his Excellency, that he has attended to the Letter deliver’d him from General Howe of the 6th Inst. With regard to the Complaint made therein against the Commissary of Prisoners, Mr Boudinot is greatly surprised at a Charge as unexpected as it is unjust: Mr Boudinot assures his Excellency that since his Appointment he has never received a Complaint from either Officer or Private of any improper treatment, or even a Wish to have it alter’d from what it was, unless to be exchanged.
The first Information of the Prisoners being in want of Cloaths that was given him was by his Deputy Mr Ezekiel Williams of Hartford, in a Letter dated September 13th and received the latter end of the Same Month—This he communicated to Mr Pintard at New York in an open Letter of Sepr 28. Not receiving any Answer, the same Facts were Communicated to Joshua Loring, Esq. by Letter of the 6th October,

which is yet without an Answer. Sometime in October Mr Boudinot received a Letter from Major Edminston at Easton with the like Complaint in respect to the Officers & Privates in that Town, & requesting to have Liberty to Send an Officer into New York. Being then confined by Sickness, as soon as Mr Boudinot was able to write he gave Mr Loring the Substance of this Letter as to the Wants of the Prisoners in one dated November 3d at the Same time mentioning that he was informed that other Corps, particularly the Hessians were in the like Predicament. To none of these Letters has Mr Boudinot received any Answer, from all which His Excellency will judge of the Propriety of the Complaint, which appears the more extraordinary, as so many of our Officers have been Suffering a close Confinement in the Enemys Provost Guard in New York ever since their Capture, in some Instances upwards of twelve Months.
As to the Charge of Several of the Prisoners “being injuriously & unjustifiably loaded wth Irons” he can only answer for those Prisoners of War under his Care, none of which have ever been even Confined, farther than is constantly used & justified on the Common Principles of Safe Custody; and Mr Boudinot has never received any Complaints on this Head against any of his Deputies, who are all Men of Character & Moderation.
Mr Boudinot cannot, omit this Opportunity again to remind his Excellency of the many Complaints he has received personally, & from the Examination of a Number of the unhappy Sufferers of the Treatment our Prisoners receive in New York; upwards of three hundred of them being closely confined within the Walls of a Small Sugar House, & kept on a very Scanty Allowance Scarcely Sufficient for the Support of Nature, while the Enemy’s Prisoners with us (where they have not a Commissary) are allowed full Rations, with the Liberty of going out in the day time, and in many Instances working out where they please in the Neighbourhood of the Places of their Confinement.
Mr Boudinot is fully Satisfied in his own Mind with his Conduct to those under his Care, on the principles of the most generous Humanity he can only receive an Addition in his Excellency’s approbation.

Elias Boudinot Commissary Genl of Prisoners.

